DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4) in the reply filed on 4/11/22 is acknowledged.  Claims 5-10 are withdrawn from examination, and claims 1-4 are currently pending and under examination.
Specification Objection
The attempt to incorporate subject matter into this application by reference in stating “All structural and functional equivalents to the elements of the various aspects described throughout this disclosure that are known or later come to be known to those of ordinary skill in the art are expressly incorporated herein by reference and are intended to be encompassed by the claims” is ineffective because the incorporation by reference is not a proper incorporation by reference of either essential or nonessential material under Rule 1.57 ( "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference; Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications).  Rather, the incorporation by reference is a boundless incorporation of material past, present and future, and does not refer to even a single referenced material or supply a copy of said reference in the filed application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholder “a machine learning module” in conjunction with the computer-implemented function of “to determine whether the analyzed pattern shows a deviation from the stored known behavior; and generate the automated prognosis of the analyzed pattern based on the deviation from the known stored behavior” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "wherein button press sequences of the one or more buttons are registered in the system to represent a symptom or behavior when pressed in succession or held for an extended time”.  First, it is unclear what constitutes a “symptom” or “behavior” in this context, which are ambiguous terms with no plain and customary meaning in the context of button press sequences, and which are not further defined in either the claims or specification.  Thus, these ambiguous terms render the claim indefinite. It is also unclear how a button press sequence results in the button press sequence being registered to represent a symptom or behavior, based on the lack of nexus between receiving the button presses as an input and the result of said button presses being represented as a symptom or behavior.  Both the claims, and specification are silent as to how button press sequences to a given symptom or behavior by any objective manner of interpretation.  Although the claim goes on to state “when pressed in succession or held for an extended time”, it is unclear how pressing buttons in succession or for an extended time equates to a particular symptom or behavior.  Thus, it is unclear what constitutes “button press sequences of the one or more buttons are registered in the system to represent a symptom or behavior”.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are deemed indefinite.
Claim(s) 1 recite(s) the limitation " generate an automated prognosis of the analyzed pattern based on the comparison to the known stored behavior, wherein the automated prognosis is output into an electronically displayed result".  The term “prognosis” renders the claim indefinite, as this is an ambiguous term with no plain and customary meaning in the context of analyzed patterns associated with a sequence of button presses.  Moreover, this is a computer-implemented, result-based limitation with no disclosure of the corresponding algorithm for generating said prognosis based on the prior comparison.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are deemed indefinite.
Claim(s) 2 recite(s) the limitation " a machine learning module configured to determine whether the analyzed pattern shows a deviation from the stored known behavior; and generate the automated prognosis of the analyzed pattern based on the deviation from the known stored behavior".  It is unclear whether the recited “machine learning module” performs the determining step using a machine learning process because the actual function does not recite any machine learning component.  Likewise, the specification is silent as to any specific algorithm for performing the machine learning.  Therefore, claim 2 and the dependent claims thereof based on their incorporation by reference are deemed indefinite.
Claim(s) 3 recite(s) the limitation " the electronically displayed output ".  There is insufficient antecedent basis for this limitation in the claims.  Furthermore, it is unclear whether this limitation is referring to the “automated prognosis […] output into an electronically displayed result”, the “an SMS module, a push notification module and an electronic mail module”, or something else not previously defined in the claims.  Additionally, the terms “SMS module”, “push notification module”, and “electronic mail module” are ambiguous terms which are not further defines in the claims or specification.  These terms are generic placeholders with no corresponding structure or software functionality.  Therefore, claim 3 and the dependent claims thereof based on their incorporation by reference are deemed indefinite.
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recite(s) the limitation "wherein button press sequences of the one or more buttons are registered in the system to represent a symptom or behavior when pressed in succession or held for an extended time”.  First, the written description does not define what constitutes a “symptom” or “behavior” in this context, which are ambiguous terms, not further defined in either the claims or specification.  Additionally, the written description as originally filed does not disclose the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002).  In this case, just as the claims recite the limitation of “wherein button press sequences of the one or more buttons are registered in the system to represent a symptom or behavior when pressed in succession or held for an extended time” in a result-based manner with no steps to achieve that result, the specification is also silent as to any algorithm for performing this computer-implemented function.  The specification simply restates the function recited in the claim, and thus is not sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.  The written description as originally filed in this application merely refers to the process of generating a prognosis in the same generic terms as claimed, silent to any corresponding algorithm for achieving the claimed result. Therefore, the written description requirement is not met.
Claim(s) 1 recite(s) the limitation " generate an automated prognosis of the analyzed pattern based on the comparison to the known stored behavior, wherein the automated prognosis is output into an electronically displayed result".  This limitation of generating a “prognosis” is a computer-implemented step defined in a result-based manner with no disclosure of the corresponding algorithm for generating said prognosis based on the prior comparison.   Rather, the written description as originally filed merely refers to the process of generating a prognosis in the same generic terms as claimed, silent to any corresponding algorithm for achieving the claimed result.  The specification simply restates the function recited in the claim, and thus is not sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.   Therefore, the written description requirement is not met.
Claim(s) 2 recite(s) the limitation " a machine learning module configured to determine whether the analyzed pattern shows a deviation from the stored known behavior; and generate the automated prognosis of the analyzed pattern based on the deviation from the known stored behavior".  To the extent this limitation requires “machine learning” which is unclear as set forth in the indefinite rejection above, the written description does not provide any further detail defining any  algorithm or steps/procedure for performing the computer function.  Rather, the specification merely refers to various functions being performed “by machine learning” with no further details whatsoever.  The specification simply restates the function recited in the claim, and thus is not sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.  Therefore, the written description requirement is not met.
Claim(s) 3 recite(s) the limitation “SMS module”, “push notification module”, and “electronic mail module”.  These terms are interpreted as generic placeholders, but are not disclosed by any corresponding structure or software functionality.  Rather, they are only referred to once in the specification (par. 0027) by name alone.  Therefore, the written description requirement is not met.
Conclusion

Prior art references deemed relevant to the disclosed invention are cited in the attached FORM 892, including US 2013/0218239 to Warren.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715